Opinion issued May 12, 2006












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00916-CR
____________

JAIME ALFRED MOLINA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 992874



 
MEMORANDUM  OPINION
               Because no brief had been filed we abated this appeal and ordered a hearing
in the trial court.  Among the issues the trial judge was to consider was whether
appellant desired to prosecute the appeal.  The trial court conducted the hearing on
January 11, 2006, and the supplemental record of that hearing has been filed in this
Court.  At the hearing, appellant stated that he wished to withdraw this appeal.
               We order the appeal reinstated.  Appellant has not filed a written motion
to withdraw the appeal in this Court that contains the signature of the appellant.  See
Tex. R. App. P. 42.2(a).  However, given appellant’s expressed desire to forego
pursuit of his appeal, we conclude that good cause exists to suspend the operation of
Rule 42.2(a) in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have
not yet issued a decision.  Accordingly, the appeal is dismissed. 
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
               Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).